Citation Nr: 0418770	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  03-21 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUES

1.  Whether a timely substantive appeal was filed a June 2000 
rating action evaluating PTSD as 30 percent disabling prior 
to October 21, 1996.  

2.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD), prior to October 21, 
1996.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan



INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating action by the RO 
that found that no timely substantive appeal (VA Form 9) had 
been filed from a June 2000 rating action by the RO that 
assigned a 100 percent rating for PTSD effective October 21, 
1996 and a 30 percent rating for this disorder prior to 
October 21, 1996.  In the May 2002 rating action the RO 
confirmed and continued the 30 percent rating assigned for 
PTSD prior to October 21, 1996.  

The Board notes that in May 22, 2000, the Board remanded the 
issue of entitlement to outpatient fee-based medical care to 
the Medical Administrative Service (MAS) of the VA Medical 
Center (VAMC) in Syracuse, for further evidentiary 
development and re-adjudication.  This development and re-
adjudication has not been completed and the VAMC has not yet 
returned the veteran's appeal to the Board.  

Only the issues listed on the title page of this decision are 
before the Board for consideration at this time.  


FINDINGS OF FACT

1.  In a June 2000 decision, the RO granted service 
connection for PTSD and assigned a 30 percent rating for this 
disability from October 1980 to October 1996, with a 100 
percent scheduler rating assigned for PTSD thereafter.   

2.  The RO informed the veteran of this decision on June 29, 
2000, and after the receipt of a notice of disagreement 
issued a statement of the case in July 2001.  The veteran's 
substantive appeal (VA Form 9) was received in April 2002.  

3.  The RO closed the veteran's appeal.

4.  The June 2000 rating decision assigning a 30 percent 
rating for the veteran's PTSD prior to October 21, 2000 is 
final.  

5.  The veteran has made no allegation of clear and 
unmistakable error in the June 2000 rating decision.


CONCLUSIONS OF LAW

1.  A timely substantive appeal has not been received with 
respect to the June 2000 rating decision, which assigned a 30 
percent rating for PTSD from October 1980 through October 
1996.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 
20.200, 20.302(b), 20.304 (2003).

2.  An evaluation in excess of 30 percent for PTSD prior to 
October 21, 1996 is precluded as a matter of law.  
38 U.S.C.A. §§ 5108, 5109A, 5110 (West 2002) 38 C.F.R. 
§ 3.400 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law. It is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2004).

The Act eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim. It also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim. As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant. 38 U.S.C.A. § 5103(a) (West 2002); 38 U.S.C.A. 
§ 3.159(b).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA was inapplicable to a matter 
of pure statutory interpretation. See Smith v. Gober, 14 Vet. 
App. 227, 231-32 (2000).  VA's General Counsel has also held 
that VA is not required to provide notice of the information 
and evidence necessary to substantiate a claim or provide 
assistance in developing evidence where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit.  VAOPGCPREC 5-2004 (Jun. 23, 2004).

As will be discussed below, the issue of the timeliness of 
the submission of a substantive appeal is case turns on 
questions of pure statutory interpretation.

                                                        I.  
Timeliness of Appeal

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal. A Substantive 
Appeal must be filed within 60 days from the date that the 
agency of original jurisdiction mails the statement of the 
case to the appellant, or within the remainder of the one 
year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302(b).

The claimant will be afforded a period of sixty days from the 
date the statement of the case is mailed, or the remainder of 
the one year period following notice of the decision being 
appealed, to file the formal appeal. This may be extended for 
a reasonable period or for good cause shown. The appeal 
should set out specific allegations of error of fact or law, 
such allegations related to specific items in the statement 
of the case. Questions as to timeliness or adequacy of 
response shall be determined by the Board of Veterans' 
Appeals. 38 U.S.C.A. § 7105(d)(3).

Except in the case of simultaneously contested claims, if (i) 
a claimant submits additional evidence within one year of the 
date of mailing of the notification of the determination 
being appealed, and (ii) that evidence requires, in 
accordance with § 19.31 of this title, that the claimant be 
furnished a Supplemental Statement of the Case, then the time 
to submit a Substantive Appeal shall end not sooner than 60 
days after such Supplemental Statement of the Case is mailed 
to the appellant, even if the 60-day period extends beyond 
the expiration of the one year appeal period. 38 C.F.R. §§ 
20.302(b)(2).  

In a rating action of June 20, 2000, the RO granted service 
connection for PTSD, effective October 8, 1980.  This 
disability was assigned a 30 percent rating from October 21, 
1996, and a 100 percent scheduler evaluation thereafter.  In 
a letter dated June 25, 2000 the RO informed the veteran of 
this decision.  In a statement dated in July 2000 the veteran 
expressed disagreement with the assignment of a 30 percent 
rating assigned for his PTSD between 1980 and 1996.  In July 
2001, the RO sent the veteran a statement of the case 
regarding the issue of entitlement to a higher evaluation for 
PTSD for the period from October 8, 1980 to through October 
21,1996.  The veteran's substantive appeal (VA Form 9) dated 
April 19, 2002, was received at the RO on April 22, 2002.  

Due to late date at which the veteran received his statement 
of the case, it is apparent that the veteran did not submit 
his substantive appeal from the June 2000 rating action 
within one year of the promulgation of that rating decision.  
Since the record does not show that the veteran sought any 
extension of time limit for filing the substantive appeal at 
issue in this case, the above-cited laws and regulations 
require that the veteran submit his substantive appeal within 
60 days of the mailing of the statement of the case.  

The veteran's substantive appeal however was not received by 
the RO until April 2002, long after the 60-day period, and 
the remainder of the one year period after notice of the 
rating decision, expired.  Since that is the case, the Board 
must conclude that the substantive appeal filed by the 
veteran in April 2002 was not timely.  

                             II.  Increased Rating for PTSD 
prior to October 21, 1996

As the RO noted in its January 2004 supplemental statement of 
the case, it closed the veteran's appeal when he failed to 
submit a timely substantive appeal as to the June 2000 rating 
decision.  Since the veteran did not perfect an appeal of the 
June 2000 rating decision, and the RO closed his appeal, the 
June 2000 rating decision is now final.  Cf. Gomez v. 
Principi, 17 Vet. App. 369 (2003).

There are only two exceptions to the rule of finality: clear 
and unmistakable error (CUE) or reopening based on new and 
material evidence.  In the case of a final effective date 
decision only CUE could yield an earlier effective date 
because new and material based reopening would provide an 
effective date no earlier than the date of claim to reopen.  
Leonard v. Principi, 17 Vet. App. 447 (2004).

The Board is also bound to consider the doctrine of res 
judicata.  Under the doctrine of res judicata, a judgment 
entered on the merits in a prior suit involving the same 
parties settles that cause of action and precludes further 
claims by the parties or their privies based on the same 
cause of action, including the issues actually litigated and 
determined in that suit, as well as those which might have 
been litigated or adjudicated therein. Lawlor v. National 
Screen Service Corp., 349 U.S. 322, 325-26 (1955). The 
doctrine of res judicata is applicable to VA decisions. Olson 
v. Brown, 5 Vet. App. 430 (1993).

In essence, the res judicata precedent ensures that a 
litigant may have his or her day in Court, but not two or 
three. The veteran previously had his day to argue that he 
is entitled to an evaluation in excess of 30 percent prior 
to October 21, 1996.  Bissonnette v. Principi, No. 01-1322 
(Jun. 15, 2004)  

The RO's June 2000 final rating decision effectively 
determined that the veteran's PTSD was 30 percent disabling 
from October 1980 through October 1996.  The veteran has not 
made a current claim of clear and unmistakable error in 
regard to the June 2000rating decision.  Although the Board 
is required under 38 U.S.C.A. § 5108 (West 2002) to reopen 
claims that have been previously and finally denied when "new 
and material evidence" is presented, in this case such a 
reopening could not result in an increased rating for the 
veteran's PTSD between October 1980 and October 1996 because 
an award granted on a reopened claim may not be made 
effective prior to the date of receipt of the reopened claim. 
Lapier v. Brown, 5 Vet App 215 (1993).

Thus, the RO final rating decision of June 2000 serves to 
preclude an evaluation in excess of 30 percent for PTSD prior 
to October 21, 2000.  Accordingly, an evaluation in excess of 
30 percent for PTSD, prior to October 21, 1996, is precluded 
as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  


ORDER

A substantive appeal from the June 2000 rating action not 
having been filed, the appeal is denied.  

An evaluation in excess of 30 percent for PTSD prior to 
October 21, 1996 is denied.  


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



